              Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 1 of 9




 1   THE DODDS LAW FIRM, PLC
     Dan R. Dodds (#024368)
 2   W. Sean Whitaker (#031269)
 3   Tejay Coon (#033517)
     14239 W. Bell Rd., Suite 108
 4   Surprise, Arizona 85374
     Telephone:     623-544-2980
 5   Facsimile:     623-544-2874
     tejay@doddslaw.com
 6   Attorneys for Defendant

 7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
 8
     Alliance of Christian Leaders of the East   Civ. No. 2:19-cv-04347- 12-JJT
 9
     Valley, et al.,
10
                                   Plaintiffs,          MEMORANDUM IN SUPPORT
11                                                     OF FRCP 12(e) MOTION FOR
                                                       A MORE DEFINITE STATEMENT
12   v.
     Patriot Movement AZ; et al,
13
                                   Defendants.
14
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
15        BRANDI PAYNE’S MOTION FOR A MORE DEFINITE STATEMENT
16
            Pursuant to Federal Rule of Civil Procedure 12(e), defendant Brandi Payne
17
     (“Payne”) requests that this Court order Plaintiffs to provide a more definite statement of
18
     their Complaint as it contains ambiguities that prevent Payne from reasonably addressing
19

20   whether Plaintiffs have standing and whether this court has jurisdiction to hear the claims

21   alleged in this case.
22
            In their Complaint, Plaintiffs claim that Payne conspired to violate civil rights and
23
     committed discriminatory interference with property rights in violation of 42 U.S.C.
24
     §1985(3), 42 U.S.C § 1982 and the Thirteenth Amendment of United States Constitution.
25


                                                 -1-
               Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 2 of 9



     Such claims are based on allegations that certain named Defendants coordinated protests
 1

 2   at and trespassed on certain properties owned by individual Plaintiffs. Plaintiffs allege

 3   that such actions were motivated by racial animus. The claims alleged simply state that
 4   “Defendants” violated “Plaintiffs” rights. However, it is clear from the factual allegations
 5
     set forth in the complaint that not all Defendants were involved in the alleged events and,
 6
     similarly, not all Plaintiffs had their property rights interfered with.
 7
            The Complaint alleges jurisdiction for the above-listed claims under 28 U.S.C. §
 8

 9   1331 based on federal questions of law. The remaining claims contained in the Complaint

10   are Arizona state law claims, which Plaintiffs have brought pursuant 28 U.S.C. § 1367
11
     under a theory of supplemental jurisdiction. If the court does not have proper jurisdiction
12
     over the federal claims, then it also would not have jurisdiction to hear the state law
13
     claims.
14

15          As the Complaint is presently constructed, Payne cannot reasonably respond to

16   whether each of the Plaintiffs has proper standing to maintain the federal claims asserted

17   against her or to determine if the Court has proper jurisdiction over such claims. If such
18
     standing or jurisdiction does not exist, then this case should be dismissed as to Payne.
19
     Accordingly, the Court should order Plaintiffs to provide a more definite statement
20
     regarding the factual basis for their allegations against Payne.
21

22

23                               PROCEDURAL BACKGROUND
24      1. The complaint was filed on 06/04/19
25
        2. The Summons was issued on 06/19/19

                                                   -2-
             Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 3 of 9



        3. An acceptance and waiver of service was signed on: 07/16/19
 1

 2                                     PERTINENT FACTS

 3   1. Plaintiffs are an assorted group of churches, non-profits, corporations and individuals.
 4   2. Defendants are an assorted group of individuals and unincorporated associations.
 5
     3. In or around December 2018-January 2019, Payne attended three events organized by
 6
        the leadership of Patriot Movement AZ (“PMAZ”).
 7
     4. At no time during any event did Payne intrude upon or attempt to intrude upon any of
 8

 9      the Plaintiffs’ private property. Upon information and belief, law enforcement was

10      present at the events attended by Payne to ensure that no laws were broken and that all
11
        persons involved remained on public property.
12
     5. Payne has never coordinated with other named Defendants to intrude upon the
13
        property of any of the Plaintiffs.
14

15                                           ARGUMENT

16          I.     A More Definite Statement Is Appropriate As The Complaint Is Vague
                   And Ambiguous Such That Payne Cannot Reasonably Prepare A
17                 Response To The Claims Against Her.
18
            Under Federal Rule of Civil Procedure 12(e), “[a] party may move for a more
19
     definite statement of a pleading…which is so vague or ambiguous that the party cannot
20
     reasonably prepare a response.” When a “’defendant is unclear about the meaning of a
21

22   particular allegation in the complaint, the proper course of action is not to move to

23   dismiss but to move for a more definite statement.’” Potts v. Howard University, 269
24   F.R.D. 40, 42 (D.D.C. 2010) (quoting Am. Nurses’ Ass’n v. Illinois, 783 F. 2d 716, 725
25
     (7th Cir. 1986)). Although Rule 8(a) only requires a “short and plain statement of the

                                                 -3-
               Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 4 of 9



     claim showing that the pleader is entitled to relief,” the complaint must have sufficient
 1

 2   detail to “give the defendant fair notice of what the…claim is and the grounds upon

 3   which it rests.” Fed. R. Civ. P. 8(a); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
 4   (2007).    A rule 12(e) motion is appropriate for “’shotgun’ pleading[s],’ [where] it is
 5
     virtually impossible to know which allegations of fact are intended to support which
 6
     claim(s) for relief.” Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,
 7
     366-67, 9 Fla. L. Weekly Fed. C 878 (11th Cir. 1996) (internal citation omitted).
 8

 9          In Anderson Plaintiff filed a complaint that failed to adequately distinguish which

10   factual allegations supported the various asserted claims. Id. Instead the Plaintiff
11
     incorporated all assertions of fact with each claim. The 11th circuit stated:
12
            “Under the Federal Rules of Civil Procedure, a defendant faced with a complaint
13          such as Anderson's is not expected to frame a responsive pleading. Rather, the
            defendant is expected to move the court, pursuant to Rule 12(e), to require the
14          plaintiff to file a more definite statement. Where, as here, the plaintiff asserts
15          multiple claims for relief, a more definite statement, if properly drawn, will
            present each claim for relief in a separate count, as required by Rule 10(b), and
16          with such clarity and precision that the defendant will be able to discern what the
            plaintiff is claiming and to frame a responsive pleading. Moreover, with the
17          shotgun pleading out of the way, the trial judge will be relieved of "the
            cumbersome task of sifting through myriad claims, many of which [may be]
18
            foreclosed by [various] defenses." Fullman v. Graddick, 739 F.2d 553, 557 (11th
19          Cir. 1984). Experience teaches that, unless cases are pled clearly and precisely,
            issues are not joined, discovery is not controlled, the trial court's docket becomes
20          unmanageable, the litigants suffer, and society loses confidence in the court's
            ability to administer justice.”
21

22          In this case, Plaintiffs similarly filed a “shotgun pleading” in that they failed to

23   distinguish which factual allegations support which claims, but instead incorporated all
24   factual allegations under each claim without showing how such allegations apply to
25
     Payne (or any particular Defendant). As such, the Court should grant this motion for a

                                                  -4-
             Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 5 of 9



     more definite statement requiring Plaintiffs to allege more specifically which factual
 1

 2   allegations in the complaint support the various claims against Payne specifically.

 3          Plaintiffs’ Complaint as it is currently constructed is overgeneralized and vague to
 4   the extent that it is impossible for Payne to determine the grounds upon which each claim
 5
     against her rests. See Fed. R. Civ. P. 8(a); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 6
     555 (2007). Indeed, the Complaint fails to assert any factual basis for the claims brought
 7
     by most of the Plaintiffs against Payne. Instead the Complaint rests on “common
 8

 9   allegations of fact,” which outline events that, if true, may be sufficient to establish some

10   claims by some of the Plaintiffs against some of the Defendants. However, even if taken
11
     as true, the few allegations against Payne fail to provide even facial grounds for the
12
     claims brought against her by each of the Plaintiffs. As such, Payne cannot reasonably
13
     respond to the Complaint where there are insufficient grounds for her to even determine
14

15   basic tenets of litigation such as standing, jurisdiction and venue. The Court should

16   require that Plaintiffs provide a more definitive statement regarding the basis for

17   standing, jurisdiction and venue as it relates specifically to Payne.
18
            The only specific allegations related to Payne are that she attended three events
19
     organized by PMAZ between the last week of December 2018 and the first week of
20
     January 2019. Only one such event, a January 5, 2019 visit to Alpha y Omega, is set forth
21

22   with any detail. See Complaint p. 11 ll. 129-133. Allegedly, during that event individuals

23   shouted protests at pastors, ICE officials and illegal immigrants, while standing on a
24   public sidewalk next to Alpha y Omega’s parking lot. Id.
25


                                                  -5-
             Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 6 of 9



            While Plaintiffs have alleged that other named Defendants have attended events
 1

 2   and potentially trespassed at other churches, they have not alleged that Payne participated

 3   in any way in any of those separate events. Plaintiffs have not even asserted that Payne
 4   was involved in any way with AZ Patriots or any of their alleged actions. Payne cannot
 5
     reasonably respond regarding allegations related to other individuals’ and groups’ actions
 6
     of which she has no knowledge. The Court should require Plaintiffs to provide a more
 7
     definite statement as to factual basis for each claim by each Plaintiff against Payne.
 8

 9          Similarly, Plaintiffs have not alleged that Payne was ever aware of, much less

10   violated the rights of, any Plaintiffs aside from Alpha y Omega. As such, it is impossible
11
     for Payne to determine if the remaining named Plaintiffs have standing to bring any of
12
     the asserted claims against her.
13
            In the same vein, the “common allegations of fact” contained in the Complaint fail
14

15   to allege that Payne had any personal knowledge of the planning of any of the events at

16   the various churches or that she acted out of animus to deprive any of the Plaintiffs of

17   their property rights. Such allegations are necessary to maintain the federal claims that
18
     are the foundation of the court’s jurisdiction in this case. See 42 U.S.C. §1985(3), 42
19
     U.S.C § 1982 and the Thirteenth Amendment of United States Constitution.
20
            While Plaintiffs allege generally that Payne “is a member of Patriot Movement
21

22   AZ,” such a general allegation alone is insufficient to establish that the asserted claims

23   are properly brought against her individually. Even if it is assumed arguendo that the
24   asserted claims are properly brought against members of the PMAZ, Plaintiffs have failed
25
     to allege any facts that would make Payne accountable for those members’ actions.

                                                  -6-
             Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 7 of 9



     Instead, Plaintiffs have attempted to lump all Plaintiffs together and all Defendants
 1

 2   together in an overgeneralized association. It is unreasonable for Payne to respond to

 3   vague allegations against other individuals with whom she has had only a limited
 4   association.
 5
            II.     The Complaint Does Not Provide Sufficient Detail For Payne To
 6                  Reasonably Respond To The Alleged Claims

 7          The Complaint generally states that the “Defendants” violated Federal law by
 8
     infringing on “Plaintiffs” civil rights; however, it does not separate which Plaintiffs rights
 9
     were violated by Payne or even specifically allege that Payne participated in the alleged
10
     behaviors that are claimed as violations of certain Plaintiffs’ rights.
11

12          28 U.S.C. § 1331 confers upon the district courts “original jurisdiction of all civil

13   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §
14   1367 grants supplemental jurisdiction “over all other claims that are so related to claims
15
     in the action within such original jurisdiction that they form part of the same case or
16
     controversy under Article III of the United States Constitution.”
17
            As stated above, the only specific allegations against Payne in this case is that on
18

19   one occasion she attended an event at Alpha y Omega, which event was organized by

20   PMAZ. Allegedly, at that event individuals shouted protests against illegal immigration
21
     directed at Pastor Elias Garcia, unnamed volunteers, unnamed ICE employees and
22
     unnamed illegal immigrants from a public sidewalk that was next to the parking lot that is
23
     part of church. See Complaint p. 11 ll. 129-133.
24

25


                                                   -7-
              Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 8 of 9



            There are no allegations that Payne trespassed on Alpha y Omega’s property.
 1

 2   There are no allegations that Payne prohibited ingress or egress from the property. There

 3   are no allegations that Payne’s actions were fueled by animus for a particular race. There
 4   are no allegations that Payne did anything but attend an event where protesting took place
 5
     from public sidewalk. Aside from the allegations related to the single event at Alpha y
 6
     Omega, it is alleged that Payne attended two other events; however, the Complaint does
 7
     not set forth where those events took place or what about the events gives rise to the
 8

 9   federal claims against Payne. The Complaint does not establish that Payne even had

10   knowledge of most of the Plaintiffs existence, let alone that she violated their rights in
11
     any way.
12
            Payne cannot reasonably respond to the allegations concerning other individuals at
13
     events that she did not attend. Similarly, she cannot reasonably respond as to whether the
14

15   other named Plaintiffs have proper standing to bring claims against her where all

16   allegations are simply “common allegations” directed generally at “Defendants.”

17                                          CONCLUSION
18
            Plaintiffs’ Complaint is vague and overgeneralized such that it is unreasonable to
19
     ask Payne to respond to the allegations contained therein without providing a more
20
     definite statement of the grounds for the claims against her.
21

22   WHEREFORE, Defendant Payne respectfully requests that this Court order that

23   Plaintiffs:
24      1. Provide a more definite statement as to the specific allegations underlying each
25
            claim asserted against Payne;

                                                 -8-
             Case 2:19-cv-04347-JJT Document 42-1 Filed 09/16/19 Page 9 of 9



        2. Provide a more definite statement as to factual basis demonstrating standing for
 1

 2         each Plaintiff to bring each asserted claim against Payne;

 3      3. Provide a more definite statement as to the factual basis establishing jurisdiction of
 4         this court over the claims asserted against Payne;
 5
        4. Order such other and further relief as the Court deems necessary and proper.
 6

 7

 8
                RESPECTFULLY SUBMITTED this 16th day of September, 2019.
 9
                                                             The Dodds Law Firm, PLC
10
                                                                /s/Tejay Coon
11                                                              Tejay Coon
12                                                              Dan R. Dodds;
                                                                14239 W Bell Rd, Ste. 108
13                                                              Surprise, AZ 85374
                                                                Attorneys for Defendant
14

15
     ORIGINAL FILED with the Court
16   this 16th day of September, 2019, with

17   United States District Court
     District of Arizona
18

19   COPY of the foregoing emailed/mailed
     this 16th day of September, 2019, to
20
     Larry J. Wulkan (Bar No. 021404)
21   Javier Torres (Bar No. 0032397)
22   STINSON LLP
     1850 North Central Avenue, Suite 2100
23   Phoenix, Arizona 85004-4584
     Tel: (602) 279-1600
24
     By: /s/Tanya Balkcom
25


                                                 -9-
